internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-169431-02 date may taxpayer generator state a state b state c state d state e state f commission division a division b division c entity member legend plr-169431-02 company a company b company c company d company e facility substation a substation b substation c substation d substation e date date date date date date a b c d plr-169431-02 e f g h dear this letter responds to taxpayer’s letter dated date requesting a letter_ruling concerning whether the transfer of interconnection facilities to taxpayer is a nonshareholder contribution_to_capital excludable from taxpayer’s income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is a corporation organized under the laws of state a and is subject_to regulation by commission taxpayer is under the audit jurisdiction of division a generator an entity under the audit jurisdiction of division b is a not-for-profit power supply cooperative formed to provide wholesale electric services to its members on a cost effective basis generator’s members include a customer-owned electric distribution cooperatives that sell electric services to retail customers in portions of state b state c and state d power is provided to the member distribution cooperatives pursuant to long-term all-requirements wholesale power contracts which obligate generator to supply and the member distribution cooperatives to purchase all of their capacity and energy requirements under the wholesale power contracts generator is responsible for transmitting energy to its member distribution cooperatives those transmission costs along with all of generator’s cost of purchasing or generating power are paid_by the member distribution cooperatives under their respective wholesale power contracts generator also sells power to member member which is not a distribution cooperative was formed by the member distribution cooperatives among other business reasons to help reduce the member distribution cooperatives’ power costs by selling to the open market any power generated by generator that is in excess of the member distribution cooperatives’ needs company a is a state b limited_liability_company whose sole member is generator company a is treated as a disregarded_entity and as a division of generator for federal_income_tax purposes generator created company a to accommodate certain business and financing objectives during the development of plr-169431-02 facility generator currently anticipates that at some time during the next b months company a will be liquidated and all of its interest in facility will be transferred to generator company b a state d corporation is under the audit jurisdiction of division c company b is a wholly owned subsidiary of company c which is engaged in the production and sale of energy company a and company b are jointly developing facility to produce electricity for resale as an exempt wholesale generator company b will sell the energy generated by its interest in facility exclusively into the wholesale electric market title to the energy produced by company b’s interest in facility will pass at facility’s busbar to the purchaser of such energy as currently structured company a will be an exempt wholesale generator which will enter into a wholesale power purchase contract obligating it to sell all of its energy to generator under this arrangement title to the energy will pass to generator at facility’s busbar generator is participating in the construction of facility principally to provide electric capacity and related energy to its member distribution cooperatives however there will be times when the energy produced by generator’s interest in facility exceeds the energy required by the member distribution cooperatives and this excess will by sold to member member will then sell that energy on the open market if company a’s interest in facility is eventually transferred directly to generator then generator will sell its interest in energy generated by facility which exceeds the member distribution cooperatives’ needs to member title to the energy sold by member will pass at facility’s busbar to the purchaser bare_legal_title to the energy sold by generator to its member distribution cooperatives will pass at the respective distribution points however under the various wholesale power contracts the member distribution cooperatives incur all the risks and costs of transmitting the energy produced at facility based on the burdens and benefits of ownership it is represented that ownership of the transmitted power will pass to the member distribution cooperatives prior to transmission on the grid the property where facility is located currently has electric service and the system upgrades are not needed to provide electric service to facility it is anticipated that electricity provided to facility will be from a combination of self-generation company d and the company e spot market facility will be generating for resale a far greater amount of energy than the amount of energy that it will be purchasing to run facility projections indicate that during the first ten taxable years the energy that facility will receive from company d and the company e spot market will equal less than of the total energy generated by facility in no event will facility purchase energy from taxpayer energy generated by facility must be transmitted to consumers over plr-169431-02 transmission assets operated and owned by other public_utilities under the federal energy regulatory commission ferc policy of open access the owners of transmission assets must transmit energy pursuant to cost-based rates regardless of where it is produced or by whom it is purchased facility is located in an area served by a system of interrelated transmission assets known as the company e transmission grid which is operated and controlled by company e company e is a regional transmission organization and an independent system operator subject_to regulatory jurisdiction by ferc under the federal power act company e is responsible for operation and control of the bulk electric power transmission system in all or portions of state a state b state c state d state e and state f transmission charges are generally paid to company e by the purchaser of the energy not the generator for the transmission of purchased energy across the company e transmission grid the basis for these transmission charges are controlled by the company e open access transmission tariff oatt filed with ferc under the oatt transmission customers generally are charged a basic transmission rate that allows company e to reimburse transmission asset owners for their investment in transmission assets the developers of new generating facilities such as facility must bear all costs related to upgrades or new_construction of transmission assets needed to interconnect the new generating facility to the company e transmission grid the members of company e are public_utilities that own transmission assets that interconnect with each other to create the company e transmission grid although company e is responsible for operation and control of the company e transmission grid and the provision of transmission services across the company e transmission grid the members of company e still retain title to their transmission assets each member of company e is compensated for_the_use_of its transmission assets by company e in accordance with a cost of service rate tariff filed with ferc additionally title to all system upgrades remains with the public_utility that owns the underlying transmission assets not company e or the new generating facility that is paying for the system upgrades in accordance with the oatt and to evidence company a and company b the joint owners and company e’s respective rights and obligations under the oatt the joint owners and company e have entered into an interconnection service agreement the isa dated date which authorizes the construction of facilities for the purpose of connecting facility to the company e transmission grid taxpayer is a member of company e and is one of the company e transmission asset owners with interconnected transmission and distribution facilities in southeastern state a northeastern state c and elsewhere the taxpayer transmission system the isa provides that as a condition to interconnecting to the company e transmission grid the joint owners must pay for the system upgrades company e has determined that system upgrades must be made to the taxpayer transmission plr-169431-02 system among others to accommodate the electric output of facility the joint owners executed an interconnection agreement the ia with taxpayer effective date and filed with ferc on date pursuant to article of the ia it will remain in full force and effect from the date it is executed until or unless terminated in connection with the ia the joint owners and taxpayer have negotiated three construction agreements the joint owners have appointed generator as their construction agent in its role as construction agent generator entered into the construction agreements these agreements provide for the construction of new facilities or modifications to existing facilities within the taxpayer transmission system which are necessary for facility to interconnect with the company e transmission grid the first construction agreement dated date relates to the construction and modification of facilities at the portion of the taxpayer transmission system known as substation a this agreement provides for the replacement of c circuit breakers as well as modification to d other circuit breakers the initial estimate of costs for the portion of the construction and or modifications made pursuant to this agreement was dollar_figuree the second construction agreement dated date also relates to facilities at substation a this agreement provides for line modifications to an existing right of way to provide for a connection for facility to the company e transmission grid the initial estimate of costs for the modifications made pursuant to this agreement was dollar_figuref the third construction agreement the original of which was effective and filed with ferc on date has subsequently been amended the amended version as of yet has not been filed with ferc this agreement relates to the construction of facilities at substation b substation c substation d and substation e this agreement contemplates the replacement of a total of g circuit breakers at the substations the estimate of costs for the construction performed pursuant to this agreement was dollar_figureh the terms of the construction agreements are all substantially_similar except for provisions in the second agreement relating to certain facilities to be constructed and owned by the joint owners pursuant to the construction agreements at the sole cost of the joint owners taxpayer is responsible for the design purchase construction and installation of the various facilities taxpayer is also responsible for obtaining all permits licenses or approvals necessary to construct purchase install own operate and maintain the facilities the costs and expenses associated with such permits licenses or approvals are to be paid_by the joint owners article of each of the construction agreements provides that the joint owners shall be responsible for all costs including any applicable tax gross-up that taxpayer actually incurs in performing its obligations under the construction agreements taxpayer is required to provide the joint owners with invoices based on estimates of plr-169431-02 anticipated costs and the joint owners are required to prepay the estimated costs the payments from the joint owners to taxpayer are to be made quarterly and are to correlate with the work to be performed by taxpayer in the subsequent three months although the joint owners will pay all costs of construction and installation of the facilities taxpayer will hold the legal_title to them however taxpayer will not include the facilities or costs in its rate base in determining the rates charged for use of its transmission assets including rates charged to company e ruling requested taxpayer requests the service to rule that the transfer by the joint owners to taxpayer of the interconnection facilities is not a contribution_in_aid_of_construction ciac under sec_118 and is excludable from taxpayer’s gross_income as a nonshareholder contribution_to_capital under sec_118 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution_to_the_capital_of_the_taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess plr-169431-02 notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_2_cb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciac made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess conference_report in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of an intertie by a qualifying_facility an intertie may include new connecting and transmission facilities or modifications upgrades or relocations of a utility’s existing transmission network the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years notice_88_129 also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries plr-169431-02 wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recovered using the straight-line method over a useful_life of years in the instant case the transfer of the interconnection facilities is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons facility is a stand-alone generator as contemplated under notice_2001_82 the joint owners and taxpayer have entered into a long-term interconnection agreement the interconnection facilities will be used in connection with the transmission of electricity for sale to the member distribution cooperatives member or third parties wheeling the cost of the interconnection facilities will not be included in taxpayer’s rate base based on all available information during the ten taxable years beginning with the year in which facility is placed_in_service no more than percent of the total power flows over the interconnection facilities will flow to the joint owners ownership of the electricity wheeled passes to the purchaser prior to its transmission on the company e transmission grid and the cost of the interconnection facilities will be capitalized by the joint owners as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the deemed contribution of the interconnection facilities by the joint owners to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the transfer qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of plr-169431-02 extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect chicago burlington quincy railroad co u s pincite the proposed transfer of the interconnection facilities by generator and the joint owners to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the interconnection facilities will become a permanent part of the taxpayer transmission system second the transfer is not compensation_for services provided for the joint owners by taxpayer third the transfer is a bargained-for exchange because taxpayer the joint owners entered into the necessary agreements willingly and at plr-169431-02 arm’s length fourth the transfer will foreseeably result in a benefit to taxpayer commensurate with its value because the interconnection facilities will become a part of the taxpayer transmission system fifth the interconnection facilities will be used by taxpayer in its trade_or_business for producing gross_income therefore taxpayer’s receipt from the joint owners of the interconnection facilities will be a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayer and the joint owners we rule that the transfer of the interconnection facilities by the joint owners to taxpayer will not be a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied as to whether taxpayer’s representation that less than percent of the total projected power flows over the interconnection facilities from taxpayer to facility is a reasonable projection for purposes of the five-percent test in notice_88_129 in addition no opinion is expressed or implied as to whether the member distribution cooperatives have the requisite benefits_and_burdens_of_ownership to the power prior to its transmission on the grid this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy cc
